Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. 

DETAILED ACTION
This action is responsive to the amendment filed with an RCE on 12/23/2020.  Claims 1, 3, and 7-9 have been amended.  Claims 6, 13-17 have been canceled.  Claims 10, 18-20 have been previously canceled.  Claims 1-5, 7-9, and 11-12 are pending in the case.  Claims 1, 13 and 18 are independent claims.

Response to Arguments
Applicant's arguments filed on 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Wild fails to disclose that the first touch input is received through the second display and the first UI is provided on the second display while displaying the first execution screen on the first display.  
Examiner respectfully disagrees.


Applicant’s arguments with respect to claims 1-5, 7-9, and 11-12 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wild et al (US 20170351422 A1) in view of Cho et al (US 20090322695 A1) and in further view of Levesque et al (US 20150185841 A1).
	Referring to claim 1, Wild discloses an electronic device comprising: 
at least one processor; ([0021] of Wild, a processor)
a first display; (Fig. 10 and [0061] of Wild, first display 4)
Fig. 10 and [0061] of Wild, second display 4a, Fig. 2 and [0037] of Wild, first display 4 and second display 4a are physically separated from each other as first display 4 is located in separate housing directly above second display 4a) and 
a memory storing instructions and an application, ([0036] of Wild, data memory) when executed, cause the at least one processor to: 
	display a first execution screen of the application on the first display; (Fig. 10 and [0061] of Wild, first display 4 is displaying the first execution screen of the application, e.g., audio program)
obtain a first touch input through the second display while displaying the first execution screen on the first display; (Fig. 10 and [0061] of Wild, an user input is received through the second display 4a while displaying the audio program on the first display 4)
in response to obtaining the first touch input, display, on the second display, a first user interface (UI) in a first area corresponding to a first point where the first touch input is inputted, the first UI including a plurality of graphical objects guiding one or more control function for the application; (Figs. 10-11 and [0061]-[0062] of Wild, displaying on second display 4a an UI area 49 in the first area/top area of the second display 4a, corresponding to a first point where the first user input is inputted, e.g., user swiping gesture in the region 12b, which provides the one or more control function of the audio program as shown in Fig. 11, where the swipe up provided area 12c with controls of the audio file)
identify a gesture by sensing movement of the first touch input on the second display; (Fig. 10 and [0061] of Wild, an user input is received through the second display 4a while displaying the audio program on the first display 4)
execute a control function from one or more control functions corresponding to the gesture by controlling the application on the first display. (Figs. 10-11 and [0061]-[0062] of Wild, displaying on second display 4a an UI area 49 in the first area/top area of the second display 4a, corresponding to a first point where the first user input is inputted, e.g., user swiping gesture in the region 12b, which provides the one or more control function of the audio program as shown in Fig. 11, where the swipe up provided area 12c with controls of the audio file)
 	Wild does not specifically disclose “a motor configured to provide a vibration;” and “in response to obtaining the first touch input, provide a haptic feedback through the second display, the haptic feedback including a vibration pattern mapped to the control function; and increase magnitude of the haptic feedback based on the first touch input that is moved on the second display.”
However, Cho discloses a motor configured to provide a vibration and in response to obtaining the first touch input, provide a haptic feedback through the second display; and increase magnitude of the haptic feedback based on the first touch input that is moved on the second display because Cho discloses “If the user touches and then drags an icon, the vibration module 157 may generate vibration along a path of movement of the icon. The intensity of vibration may increase in proportion to the speed of dragging. The pattern, frequency, moving direction and moving speed of vibration may correspond to the direction and speed of change of a selection made in response to a touch input. That is, the controller 180 may generate a vibration signal for generating vibration whose pattern, place of occurrence, moving direction and/or moving speed correspond(s) to the direction and speed of change of a selection made in response to a touch input. Thereafter, the controller 180 may display a vibration-indicator image representing at least one of the pattern, place of occurrence, moving direction and moving speed of vibration to be generated in response to the vibration signal on the display module 151. As a result, the user may visually identify vibration generated in response to a change in a selection based on a vibration-indicator image” [0108] of Cho. 
Wild and Cho are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide 
Wild and Cho do not specifically disclose “the haptic feedback including a vibration pattern mapped to the control function.”
However, Levesque discloses the haptic feedback including a vibration pattern mapped to the control function because Levesque discloses “the user may assign a vibration pattern or other remote haptic effects to various applications operations controlled by computing device 401.  Thus, for example, the user may select a particular vibration pattern or other type of remote haptic effect and associate that remote haptic effect with an application controlled by computing device 401.”  [0054] of Levesque.
Wild and Cho and Levesque are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and assigning different haptic pattern to different applications taught by Levesque.  The motivation for doing so would have been to alert the user with a confirmation that the computing device has received the user input ([0053] of Levesque) and also which application has been working/controlled.

Referring to claim 2, Wild and Cho and Levesque disclose the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to display the first UI in the first area adjacent to the first point. (Figs. 10-11 and [0061]-[0062] of Wild, displaying on second display 4a an UI area 49 in the first area/top area of the second display 4a, corresponding to a first point where the first user input is inputted, e.g., user swiping gesture in the region 12b, which provides the one or more control function of the audio program as shown in Fig. 11, where the swipe up provided area 12c with controls of the audio file, where the point of start of the swipe is adjacent to the 12c area)

Referring to claim 4, Wild and Cho and Levesque disclose the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to: 
 	obtain a second user input to the first UI; (Figs. 10-12 and [0061]-[0063] of Wild, second user input in region 12c for buttons to control the media playback) and execute an operation associated with the first application corresponding to the second user input.  (Figs. 10-11 and [0061]-[0062] of Wild, second user input in region 12c for buttons to control the media playback of the audio program)
Referring to claim 7, Wild and Cho and Levesque disclose the electronic device of claim 1, wherein the plurality of graphical objects with the one or more control functions for the application; ([0081] of Cho, a selection is made during an operation, such as making select of a plurality of items 204 [0103] of Cho) and wherein the instructions, when executed, cause the at least one processor to: obtain a second user input through a first graphical object among the plurality of graphical objects, the first graphical object being associated with a first control function among the one or more control functions; (Figs. 10-11 and [0061]-[0062] of Wild, second user input in region 12c for buttons to control the media playback of the audio program) and provide a first vibration associated with the first control function using the motor, the first vibration corresponding to a first intensity and a first pattern. ([0103] of Cho, a vibration is produced up on user selection and Cho discloses vibration module of the system provides different intensity and pattern associated with the vibration.  [0009] of Cho)

Claims 3, 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Wild et al (US 20170351422 A1) and in view of Cho et al (US 20090322695 A1) and in further view of Levesque et al (US 20150185841 A1) and in further view of Ono et al (US 20110131515 A1) 	Referring to claim 3, Wild and Cho and Levesque disclose the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to: obtain a second user input through the first UI while displaying the first execution screen in the first display. (Figs. 10-11 and [0061]-[0062] of Wild, second user input in region 12c for buttons to control the media playback of the audio program)
Wild and Cho and Levesque do not specifically disclose “display a second UI different from the first UI on the second display, the second UI comprising a plurality of graphical objects associated with a part of the one or more control functions for the application.”
However, Ono discloses display a second UI different from the first UI on the second display, the second UI comprising a plurality of graphical objects associated with a part of the one or more control functions for the application because Ono discloses user using separate device, which is different from the main display to manipulate the display, where there is hierarchical levels of the displayed UI, e.g., first UI with top hierarchical level and based on the user’s choosing from the top hierarchical level of menu choices, more detailed drill down lower hierarchical level of display/UI is display requesting more of user’s input choices, for example, first UI (“Album” Fig. 7) is selected, second UI (Figs. 8-9, “artist A” or “artist B”, etc…) is displayed and upon user’s selection of “artist A” of the second UI, third UI is displayed in Fig. 10 so the user can select different songs of the artist A, so on.  Each hierarchical level of choices has different UI display.  Figs. 7-10 and [0077]-[0085] of Ono.
Wild and Cho and Levesque and Ono are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s 

Referring to claim 8, Wild and Cho and Levesque disclose the electronic device of claim 7 provide a second vibration associated with the second control function using the motor, and wherein the second vibration is different from the first vibration in at least one of an intensity or a pattern. ([0108] and Fig. 12 of Cho, different items selected associated with moving direction and moving speed of the selection has different vibration pattern and intensity).  Wild and Cho and Levesque do not specifically disclose “wherein the instructions, when executed, cause the at least one processor to: obtain a third user input through a second graphical object among the plurality of graphical objects, the second graphical object being associated with a second control function among the one or more control functions.”
However, Ono discloses wherein the instructions, when executed, cause the at least one processor to: obtain a third user input through a second graphical object among the one or more graphical objects, the second graphical object being associated with a second control function among the one or more control functions because Ono discloses user using separate device, which is different from the main display to manipulate the display, where there is hierarchical levels of the displayed UI, e.g., first UI with top hierarchical level and based on the user’s choosing from the top hierarchical level of menu choices, more detailed drill down lower hierarchical level of display/UI is display requesting more of user’s input choices, for example, first UI (“Album” Fig. 7) is selected, second UI (Figs. 8-9, 
Wild and Cho and Levesque and Ono are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and assigning different haptic pattern to different applications taught by Levesque with combination hierarchical UI displaying different drill down choices in a compact display operation taught by Ono.  The motivation for doing so would have been to provide user with easy-to-see place for the driver to manipulate the vehicle menus without having user’s hand to manipulate items on the main display and provide distraction/blockage of the view.
 	Referring to claim 9, Wild and Cho and Levesque disclose the electronic device of claim 1.  Wild and Cho and Levesque do not specifically disclose “wherein the instructions, when executed, cause the at least one processor to:  display the first UI in a second area different from the first area on the second display when the application is executed; and display the first UI in the first area by changing a location of the first UI according to the first touch input.”
However, Ono discloses display the first UI in a second area different from the first area on the second display when the application is executed; and display the first UI in the first area by changing a location of the first UI according to the first touch input because Ono discloses user using separate device, which is different from the main display to manipulate the display, where there is hierarchical levels of the displayed UI, e.g., first UI with top hierarchical level and based on the user’s choosing from the top hierarchical level of menu choices, more detailed drill down lower hierarchical level of display/UI 
Wild and Cho and Levesque and Ono are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and assigning different haptic pattern to different applications taught by Levesque with combination hierarchical UI displaying different drill down choices in a compact display operation taught by Ono.  The motivation for doing so would have been to provide user with easy-to-see place for the driver to manipulate the vehicle menus without having user’s hand to manipulate items on the main display and provide distraction/blockage of the view.

Referring to claim 11, Wild and Cho and Levesque disclose the electronic device of claim 1, wherein the instructions, when executed, cause the at least one processor to: obtain state information not associated with the application while executing the application (The Specification does not define how the state information is not associated with the first application while executing the first application.  Under BRI, Examiner interprets as having voice inputted by the user while displaying another application on display, such as [0226]-[0229] where the user can input a search via voice command and that voice “state” information of searching is not associated with the contact application).  Wild and Cho and Levesque do not specifically disclose “display a fifth UI associated with the state information on the first UI or on the second display in response to obtaining the state information.”

Wild and Cho and Levesque and Ono are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and assigning different haptic pattern to different applications taught by Levesque with combination hierarchical UI displaying different drill down choices in a compact display operation taught by Ono.  The motivation for doing so would have been to provide user with easy-to-see place for the driver to manipulate the vehicle menus without having user’s hand to manipulate items on the main display and provide distraction/blockage of the view.

 	Referring to claim 12, Wild and Cho and Levesque and Ono disclose the electronic device of claim 11, wherein the instructions, when executed, cause the at least one processor to provide a vibration associated with the state information through the second display in response to obtaining the [0108] and Fig. 12 of Cho, different items selected associated with moving direction and moving speed of the selection has different vibration pattern and intensity)

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Wild et al (US 20170351422 A1) and in view of Cho et al (US 20090322695 A1) and in further view of Levesque et al (US 20150185841 A1) in view of Rhee et al (US 20140297674 A1).
Referring to claim 5, Wild and Cho and Levesque disclose the electronic device of claim 4.  Wild and Cho and Levesque do not specifically disclose “wherein the instructions, when executed, cause the at least one processor to: change the first execution screen corresponding to the application in response to the execution of the operation.”
However, Rhee disclose wherein the instructions, when executed, cause the at least one processor to: change the first execution screen corresponding to the application in response to the execution of the operation because Fig. 4 and [0101]-[0103] of Rhee, where the user can manipulate/input on one detected screen and that input will control the execution of the application on another device, such as when the user manipulate on mobile device 100, the operation changes in application of terminal apparatus 200.
Wild and Cho and Levesque and Rhee are analogous art because both references concern data input and functionality of mobile device.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wild’s interlocked two systems that provide variety of services with providing touch vibration as a touch input on a mobile device as taught by Cho and assigning different haptic pattern to different applications taught by Levesque with an peripheral device that can provide control of another terminate of an operating application as taught by Rhee.  The motivation for doing so would have been to apply user to user different mode to control one device from another peripheral device of the on-going application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/               Examiner, Art Unit 2145